 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL JACQUES,                                  Case No. 1:16-cv-01289-DAD-SAB (PC)
12                       Plaintiff,                     SECOND SCHEDULING ORDER
13           v.                                         ORDER REQUIRING PARTIES TO
                                                        NOTIFY WHETHER THEY CONSENT TO
14    J. LOPEZ, JR., et al.,                            MAGISTRATE JUDGE JURISDICTION
                                                        WITHIN THIRTY (30) DAYS
15                       Defendants.
                                                        ORDER DIRECTING CLERK’S OFFICE
16                                                      TO SEND LOCAL RULE 281 TO
                                                        PLAINTIFF
17
                                                        Telephonic Trial Confirmation Hearing: March
18                                                      9, 2020 at 1:30 p.m. in Courtroom 5 (DAD)
19                                                      Jury Trial: May 5, 2020 at 1:00 p.m. in
                                                        Courtroom 5 (DAD)
20
21          Plaintiff Michael Jacques is a state prisoner proceeding pro se and in forma pauperis in

22   this civil rights action pursuant to 42 U.S.C. § 1983. On September 30, 2019, Defendants

23   Athie’s, Garza’s, Lopez’s, Razo’s, and Vasquez’s motion for summary judgment was denied.

24   (ECF No. 44.) This case is now ready to be set for jury trial on Plaintiff’s claims for excessive

25   force against Defendants Athie, Garza, Lopez, and Razo, and for failure to intervene against

26   Defendant Vasquez.

27          The parties are required to file pretrial statements in accordance with the schedule set

28   forth herein. In addition to the matters already required to be addressed in the pretrial statement
                                                 1
 1   in accordance with Local Rule 281, Plaintiff will be required to make a particularized showing in

 2   order to obtain the attendance of witnesses. The procedures, requirements, and deadlines for

 3   making such a showing are outlined in detail below. Plaintiff is advised that failure to comply

 4   with the procedures set forth below may result in the preclusion of any and all witnesses named in

 5   his pretrial statement.1

 6            At the trial of this case, Plaintiff must be prepared to introduce evidence to prove each of

 7   the alleged facts that support the claims raised in the lawsuit. In general, there are two kinds of

 8   trial evidence: (1) exhibits and (2) the testimony of witnesses. It is Plaintiff’s responsibility to

 9   produce all of the evidence to prove his case, whether that evidence is in the form of exhibits or

10   witness testimony. If Plaintiff wants to call witnesses to testify, he must follow certain

11   procedures to ensure that the witnesses will be at the trial and available to testify.

12            1.       Procedures for Obtaining Attendance of Incarcerated Witnesses Who Agree to

13                     Testify Voluntarily

14            An incarcerated witness who agrees voluntarily to attend trial to give testimony cannot

15   come to court unless the Court orders the warden or other custodian to permit the witness to be

16   transported to court. The Court will not issue such an order unless it is satisfied that the

17   prospective witness has actual knowledge of relevant facts.

18            A party intending to introduce the testimony of incarcerated witnesses who have agreed

19   voluntarily to attend the trial must serve and file, concurrent with the pretrial statement, a written

20   motion for a court order requiring that such witnesses be brought to court at the time of trial. The
21   motion must: (1) state the name, address, and prison identification number of each such witness;

22   and (2) be accompanied by declarations showing that each witness is willing to testify and that

23   each witness has actual knowledge of relevant facts. The motion should be entitled “Motion for

24   Attendance of Incarcerated Witnesses.”

25            The willingness of the prospective witness can be shown in one of two ways: (1) the party

26
     1
       Notwithstanding the requirements set forth herein, it is within the Court’s discretion to grant a motion for the
27   attendance of incarcerated witnesses if the moving party has shown the witnesses have relevant information and the
     court determines the witnesses’ presence will substantially further the resolution of the case. Wiggins v. County of
28   Alameda, 717 F.2d 466, 468 n.1 (9th Cir. 1983).
                                                                2
 1   himself can swear by declaration under penalty of perjury that the prospective witness has

 2   informed the party that he or she is willing to testify voluntarily without being subpoenaed, in

 3   which declaration the party must state when and where the prospective witness informed the party

 4   of this willingness; or (2) the party can serve and file a declaration, signed under penalty of

 5   perjury by the prospective witness, in which the witness states that he or she is willing to testify

 6   without being subpoenaed.

 7          The prospective witness’s actual knowledge of relevant facts can be shown in one of two

 8   ways: (1) if the party has actual firsthand knowledge that the prospective witness was an

 9   eyewitness or an ear-witness to the relevant facts (e.g., if an incident occurred in plaintiff’s cell

10   and, at the time, plaintiff saw that a cellmate was present and observed the incident, plaintiff may

11   swear to the cellmate’s ability to testify), the party himself can swear by declaration under penalty

12   of perjury that the prospective witness has actual knowledge; or (2) the party can serve and file a

13   declaration signed under penalty of perjury by the prospective witness in which the witness

14   describes the relevant facts to which the prospective witness was an eye- or ear-witness. Whether

15   the declaration is made by the party or by the prospective witness, it must be specific about the

16   incident, when and where it occurred, who was present, and how the prospective witness

17   happened to be in a position to see or to hear what occurred at the time it occurred.

18          The Court will review and rule on the motion for attendance of incarcerated witnesses,

19   specifying which prospective witnesses must be brought to court. Subsequently, the Court will

20   issue the order necessary to cause the witness’s custodian to bring the witness to court.
21          Motions for the attendance of incarcerated witnesses, if any, must be filed on or

22   before January 9, 2020. Oppositions, if any, must be filed on or before February 10, 2020.

23          2.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Refuse to

24                  Testify Voluntarily

25          If a party seeks to obtain the attendance of incarcerated witnesses who refuse to testify

26   voluntarily, the party should submit with his pretrial statement a motion for the attendance of
27   such witnesses. Such motion should be in the form described above. In addition, the party must

28   indicate in the motion that the incarcerated witnesses are not willing to testify voluntarily.
                                                         3
 1          3.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Agree to

 2                  Testify Voluntarily

 3          It is the responsibility of the party who has secured an unincarcerated witness’s voluntary

 4   attendance to notify the witness of the time and date of trial. No action need be sought or

 5   obtained from the Court.

 6          4.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Refuse to

 7                  Testify Voluntarily

 8          If a prospective witness is not incarcerated, and he or she refuses to testify voluntarily, the

 9   witness must be served with a subpoena. Fed. R. Civ. P. 45. In addition, the party seeking the

10   witness’s presence must tender an appropriate sum of money for the witness. Id. In the case of

11   an unincarcerated witness, the appropriate sum of money is the daily witness fee of $40.00 plus

12   the witness’s travel expenses. 28 U.S.C. § 1821.

13          If Plaintiff wishes to obtain the attendance of one or more unincarcerated witnesses who

14   refuse to testify voluntarily, Plaintiff must first notify the Court in writing of the name and

15   location of each unincarcerated witness. The Court will calculate the travel expense for each

16   unincarcerated witness and notify Plaintiff of the amount(s). Plaintiff must then, for each witness,

17   submit a money order made payable to the witness for the full amount of the witness’s travel

18   expenses plus the daily witness fee of $40.00. The subpoena will not be served upon the

19   unincarcerated witness by the United States Marshal unless the money order is tendered to the

20   Court. Because no statute authorizes the use of public funds for these expenses in civil cases, the
21   tendering of witness fees and travel expenses is required even if the party was granted leave to

22   proceed in forma pauperis.

23          If Plaintiff wishes to have the Marshal serve any unincarcerated witnesses who

24   refuse to testify voluntarily, Plaintiff must submit the money orders to the Court no later

25   than February 10, 2020. In order to ensure timely submission of the money orders, Plaintiff

26   must notify the Court of the names and locations of his witnesses, in compliance with step
27   one, on or before December 20, 2019.

28          The parties are advised that failure to file pretrial statements as required by this order may
                                                         4
 1   result in the imposition of appropriate sanctions, which may include dismissal of the action or

 2   entry of default.

 3           Consent to, or Decline, Magistrate Judge Jurisdiction:

 4           This matter is currently set to be tried before a District Judge. The following is important

 5   information for the parties to consider regarding scheduling and trailing cases.

 6           The District Court Judges of the Fresno Division of the Eastern District of California have

 7   one of the heaviest caseloads in the nation. As a result, each District Judge schedules multiple

 8   trials to begin on each available trial date. Civil cases will trail and begin as soon as a courtroom

 9   is cleared. The law requires that the Court give any criminal trial priority over civil trials or any

10   other matter. A civil trial set to begin while a criminal trial is proceeding will trail the completion

11   of the criminal trial.

12           The Court cannot give advance notice of which cases will trail or for how long because

13   the Court does not know which cases actually will go to trial or precisely how long each will last.

14   Once your trial date arrives, counsel, parties and witnesses must remain on 24-hour-stand-by until

15   a court opens. Since continuance to a date certain will simply postpone, but not solve, the

16   problem, continuances of any civil trial under these circumstances will no longer be entertained,

17   absent a specific and stated finding of good cause. The Court will use its best efforts to mitigate

18   the effect of the foregoing and to resolve all cases in a timely manner.

19           One alternative is for the parties to consent to a United States Magistrate Judge

20   conducting all proceedings, including trial and entry of final judgment, pursuant to 28 U.S.C. § 28
21   U.S.C. 636(c), Federal Rule of Civil Procedure 73, and Local Rule 305. The Eastern District

22   Magistrate Judges, all experienced former trial lawyers, use the same jury pool and same court

23   facilities as United States District Court Judges. Since Magistrate Judges do not conduct felony

24   trials, they have greater flexibility and schedule firm trial dates. Judgment entered by a United

25   States Magistrate Judge is appealable directly to the United States Court of Appeal for the Ninth

26   Circuit. While there are scheduling benefits to consenting to Magistrate Judge jurisdiction,
27   substantive rulings and decisions will not be affected by whether a party chooses to consent or

28   not.
                                                         5
 1          As another response to its large caseload, the Fresno Division of the Eastern District of

 2   California is assigning cases, whenever possible, to Article III District Court Judges from around

 3   the nation as Visiting Judges. Pursuant to the Local Rules, Appendix A, such reassignments will

 4   be random, and the parties will receive no advance notice before their case is reassigned to an

 5   Article III District Court Judge from outside of the Eastern District of California.

 6          Therefore, the Court shall direct the Clerk’s office to provide the parties with

 7   consent/decline forms. Within thirty (30) days from the date of service of this order, the parties

 8   may inform the Court whether they consent to, or decline, Magistrate Judge jurisdiction by filling

 9   out the forms and returning them to the Court. However, the parties are advised that they are free

10   to withhold consent without adverse substantive consequences.

11          Accordingly, the Court HEREBY ORDERS as follows:

12          1.      This matter is set for a telephonic trial confirmation hearing before the United

13                  States District Judge Dale A. Drozd on March 9, 2020, at 1:30 p.m. in Courtroom

14                  5;

15          2.      The parties shall appear telephonically for the March 9, 2020 telephonic trial

16                  confirmation hearing by dialing into the conference at 877-402-9757 (using access

17                  code 6966236) at the time of the hearing. Defense counsel will notify the prison

18                  litigation coordinator who will dial into the conference for Plaintiff. Because the

19                  Court may be hearing other matters using the same conference line, please wait to

20                  state your appearance until your case has been called and appearances are
21                  requested. Keep all background noise to a minimum. Use of any feature(s) that

22                  may have an impact upon the quality of voice transmission (such as

23                  speakerphones, headsets, etc.) are prohibited. Use of a landline or hand-held cell

24                  phone is required;

25          3.      This matter is set for jury trial before United States District Judge Dale A. Drozd

26                  on May 5, 2020, at 1:00 p.m. in Courtroom 5;
27          4.      Plaintiff shall serve and file a pretrial statement as described in this order on or

28                  before January 9, 2020;
                                                        6
 1            5.      Defendant shall serve and file a pretrial statement as described in this order on or

 2                    before February 10, 2020;

 3            6.      In addition to electronically filing its pretrial statement, Defendant shall e-mail the

 4                    pretrial statement to: dadorders@caed.uscourts.gov;

 5            7.      If Plaintiff intends to call incarcerated witnesses at time of trial, Plaintiff shall

 6                    serve and file a motion for attendance of incarcerated witnesses as described in this

 7                    order on or before January 9, 2020;

 8            8.      The opposition to the motion for the attendance of incarcerated witnesses, if any,

 9                    shall be filed on or before February 10, 2020;

10            9.      If Plaintiff wishes to obtain the attendance of unincarcerated witnesses who refuse

11                    to testify voluntarily, Plaintiff must notify the Court of their names and locations

12                    on or before December 20, 2019; and Plaintiff must submit the money orders, as

13                    described in subsection 4 of this order, to the Court on or before February 10,

14                    2020;

15            10.     The Clerk’s Office shall send Plaintiff a copy of Local Rule 281;

16            11.     The Clerk’s Office shall send the parties consent/decline forms;

17            12.     Within thirty (30) days from the date of service of this order, the parties shall

18                    notify the Court whether they consent to, or decline, Magistrate Judge jurisdiction

19                    by filling out the enclosed forms and returning them to the Court. However, the

20                    parties are advised that they are free to withhold consent without adverse
21                    substantive consequences.

22
     IT IS SO ORDERED.
23

24   Dated:        October 8, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                           7
